                Case 20-12522-JTD             Doc 3523           Filed 08/02/21     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ X
                                                             :
In re                                                        :        Chapter 11
                                                             :
MALLINCKRODT PLC, et al.,                                    :        Case No. 20–12522 (JTD)
                                                             :
                                    Debtors.1                :        (Jointly Administered)
                                                             :
------------------------------------------------------------ X

                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

                 PLEASE TAKE NOTICE that Aurelius Capital Master, Ltd. (“Aurelius”),

solely in its capacity as a holder of 4.75% Senior Notes due 2023 issued by Mallinckrodt

International Finance S.A. (the “4.75% Notes”), hereby appears by its counsel, Pachulski Stang

Ziehl & Jones LLP (“PSZJ”). Aurelius files this notice exclusively on its own behalf and does

not assume any fiduciary or other duties to any other entity or individual. PSZJ hereby enters its

appearance pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy

Code”), and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and requests that the undersigned be added to the official mailing matrix and service

lists in these cases. PSZJ requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and

section 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or

required to be given in these chapter 11 cases and copies of all papers served or required to be

served in these chapter 11 cases, including but not limited to, all notices (including those

required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,



1
  A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.



DOCS_DE:235501.1 05772/017
                Case 20-12522-JTD       Doc 3523      Filed 08/02/21      Page 2 of 3




statements, chapter 11 plans, disclosure statements and all other matters arising herein or in any

related adversary proceeding, be given and served upon Aurelius through service upon PSZJ at

the address, telephone, and facsimile numbers set forth below:

                             PACHULSKI STANG ZIEHL & JONES LLP
                             Laura Davis Jones, Esquire
                             James E. O’Neill, Esquire
                             Jeffrey H. Davidson, Esquire
                             Gabriel I. Glazer, Esquire
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899-8705 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile: (302) 652-4400
                             Email: ljones@pszjlaw.com
                                     joneill@pszjlaw.com
                                     jdavidson@pszjlaw.com
                                     gglazer@pszjlaw.com

                 PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise filed or

made with regard to the above-captioned cases and proceedings therein.

                 PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a

waiver of any of the rights of Aurelius, including, without limitation, to (i) have final orders in

non-core matters entered only after de novo review by a higher court, (ii) trial by jury in any

proceeding so triable in this case, or any case, controversy, or adversary proceeding related to

this case, (iii) have the reference withdrawn in any matter subject to mandatory or discretionary
                                                  2

DOCS_DE:235501.1 05772/017
                Case 20-12522-JTD       Doc 3523      Filed 08/02/21     Page 3 of 3




withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which

Aurelius may be entitled in law or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are expressly reserved.

Dated: August 2, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Laura Davis Jones
                                      Laura Davis Jones (DE Bar No. 2436)
                                      James E. O’Neill (DE Bar No. 4042)
                                      Jeffrey H. Davidson (CA Bar No. 73980) pro hac vice
                                      pending
                                      Gabriel I. Glazer (CA Bar No. 246384) pro hac vice
                                      pending
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                              Email: jdavidson@pszjlaw.com
                                                     gglazer@pszjlaw.com
                                                     ljones@pszjlaw.com
                                                     joneill@pszjlaw.com

                                      Counsel to Aurelius Capital Master, Ltd.




                                                 3

DOCS_DE:235501.1 05772/017
